In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-1768
BRINDA ADAMS,
                                             Plaintiff-Appellant,
                                v.

WAL-MART STORES, INC.,
                                             Defendant-Appellee.
                         ____________
           Appeal from the United States District Court
     for the Southern District of Indiana, Evansville Division.
        No. EV 00-241-C-Y/H—Richard L. Young, Judge.
                         ____________
   ARGUED SEPTEMBER 23, 2002—DECIDED APRIL 7, 2003
                   ____________


 Before DIANE P. WOOD, EVANS, and WILLIAMS, Circuit
Judges.
   DIANE P. WOOD, Circuit Judge. Brinda Adams was
fired by her former employer, Sam’s Club/Wal-Mart Stores,
Inc. (Wal-Mart), for allegedly stealing $12.65 from a co-
employee. Believing that the real reason for her discharge
was discrimination on the basis of her race (African-Ameri-
can), Adams brought this lawsuit. In addition to her
discrimination claim, which she raised under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., she
asserted a claim of false imprisonment under Indiana
common law. The latter claim charged that Wal-Mart had
violated her rights when company representatives locked
2                                              No. 02-1768

Adams in her manager’s office for several minutes while
they investigated the charges brought against her. The
district court granted Wal-Mart’s motion for summary
judgment on both theories. We affirm.


                             I
  Normally, when both a district court and this court
consider a motion for summary judgment, the facts are
taken in the light most favorable to the non-moving party.
When the non-movant fails to comply with the district
court’s procedures for handling summary judgment mo-
tions, however, the non-movant may as a practical matter
lose much of the benefit of that rule. Here, Adams failed to
respond specifically to Wal-Mart’s statement of material
facts, as S.D. Ind. L.R. 56.1 required her to do if she
wished to contest those facts. Therefore, as authorized
by the rule, the district court treated Adams as having
admitted Wal-Mart’s version of the material facts. See S.D.
Ind. L.R. 56.1(e). We too consider the facts in this light,
accepting as true the material facts submitted by Wal-
Mart that Adams did not properly contest. Schneiker v.
Fortis Ins. Co., 200 F.3d 1055, 1057 (7th Cir. 2000). Adams
should not feel too bad about this, because it also ap-
pears that most of the relevant, material facts submitted
by Wal-Mart on which the district court relied are not
disputed. Moreover, where appropriate, the district court
took into consideration Adams’s statement of material
facts, as do we. Id.
  Adams began working for Sam’s Club, a division of
Wal-Mart, in 1986. She was hired as a sales associate for
the Evansville, Indiana, store. Throughout the course of
her employment, Adams generally received favorable per-
formance reviews. The incident that led to her firing
occurred on June 30, 1999. On that day, a co-employee
and friend of Adams, Dytana Wilson, reported that some-
No. 02-1768                                             3

one had taken $12.65 from her as the money was lying on
a table in the employee lunchroom.
  Loss Prevention Supervisor Kevin Dabbs was called in
to investigate the incident. Dabbs interviewed each em-
ployee who was in the lounge during the time of the theft
and collected written statements from Wilson, Sherry
Cheatem, and Monica Desjean. Desjean (who is Cauca-
sian) was the only person who claims to have witnessed
anything. According to Desjean, Wilson and Cheatem en-
tered the lounge together to eat. Adams was already
seated, and as of that time Desjean recalled that there
was no money sitting on the table. Wilson then sat next
to Adams and placed her food and money on the table.
When Wilson got up to take a phone call, Adams cupped
the money in the palm of her hand and left the lunch-
room. Desjean did not think twice about the incident,
because she thought Wilson had noticed, or that Adams
would have returned the money to her. Later that day,
however, Desjean learned from Wilson that the money
was really missing and that Wilson was upset. Desjean
reported the incident to one of her supervisors.
  In the presence of General Manager Dennis Teal and
another member of management, Joyce Young, Dabbs then
interviewed Adams. Adams denied that she had taken
Wilson’s money and claimed that the money she had taken
from the table (only a dollar and some change) was hers.
Dabbs asked her to submit her side of the story in writ-
ing and left her alone in the office to do so. No one told
Adams that she was not free to leave. When Adams got
up to use the restroom, however, she found that the door
was locked. Adams claims that she was locked in the
room for three to five minutes before anyone returned,
and that Dabbs used a key to open the door. She does
not know whether the door could have been unlocked
from the inside.
4                                              No. 02-1768

  The Wal-Mart Associate Handbook states that “[d]ishon-
esty in any form will result in immediate termination.”
Based upon Dabbs’s finding, the written statements of
Desjean and Wilson, and the interview with Adams,
Teal terminated Adams on July 8, 1999, for theft of a
co-employee’s money.
  Adams filed her claim with the EEOC, which issued
her a right-to-sue letter on July 27, 2000. On October
23, 2000, Adams filed this action in state court, and Wal-
Mart later properly removed it to federal court. The dis-
trict court granted Wal-Mart’s motion for summary judg-
ment, and Adams brought this appeal.


                            II
  We review the district court’s grant of summary judg-
ment de novo, examining the facts in the light most favor-
able to Adams as the non-moving party, and drawing
all reasonable inferences in her favor. Koski v. Standex
Int’l Corp., 307 F.3d 672, 676 (7th Cir. 2002). Summary
judgment is appropriate only “if the pleadings, deposi-
tions, answers to interrogatories, and admissions on file,
together with affidavits, if any, show that there is no gen-
uine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” FED. R.
CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986).


    A. Race Discrimination
  A claim of race discrimination may be established in
one of two ways—under the direct method or the indi-
rect burden-shifting method. See Wallace v. SMC Pneumat-
ics, Inc., 103 F.3d 1394, 1397 (7th Cir. 1997). Under the
direct method, the plaintiff must show either through di-
rect or circumstantial evidence that the employer’s deci-
No. 02-1768                                                5

sion to take the adverse job action was motivated by an
impermissible purpose, such as her race or national origin.
See id.; Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736
(7th Cir. 1994).
  Adams admits she has no direct evidence of discrimina-
tory intent, but she believes that she should have a
chance to reach a jury based on circumstantial evidence
in the record. She finds support for this position in Troupe,
where this court said that circumstantial evidence of
intentional discrimination may consist of “ambiguous
statements, suspicious timing, discrimination against
other employees, and other pieces of evidence none con-
clusive in itself but together composing a convincing
mosaic of discrimination against the plaintiff.” 20 F.3d
at 737. That circumstantial evidence, however, must point
directly to a discriminatory reason for the employer’s ac-
tion. Otherwise, the plaintiff must proceed by way of the
well-known indirect route.
  Here Adams’s circumstantial evidence consists of the
following allegations: Teal (the decisionmaker, who is
Caucasian) would walk away from African-American em-
ployees mid-conversation, admonish African-American
employees to smile more, monitor Adams more closely
when an African-American customer was in her checkout
line, accept without question facts relayed by a white
employee while summarily rejecting the version of facts
relayed by African-American employees, threaten to fire
African-American employees more frequently than white
employees, and not promote African-American employees
to supervisory positions. In her view, a trier of fact could
find from these snippets that Teal was racially biased
and thus that his action in Adams’s case was racially
motivated.
  We think she is trying to push this evidence (such as it
is) much too far. The main problem with Adams’s “mosaic”
6                                              No. 02-1768

is that there is no solid evidence in the record to sup-
port her allegations, as required by FED. R. CIV. P. 56(e).
Adams fails to cite specific facts based on her own per-
sonal knowledge or the testimony of others. Drake v.
Minnesota Mining & Mfg. Co., 134 F.3d 878, 887 (7th
Cir. 1998) (disregarding similar unsupported, conclusory
allegations); Russell v. Acme-Evans Co., 51 F.3d 64, 68
(7th Cir. 1995) (racial motives cannot be established by
hearsay evidence). Teal’s record of disciplining and pro-
moting African-Americans could have been verified by
empirical evidence, but it was not. Under the circum-
stances, we cannot accept Adams’s unsupported specula-
tion that the explanation for Teal’s conduct in the in-
stances she cites had something to do with racial animus.
  Even if a trier of fact were to believe that Teal was
personally disinclined to give African-Americans the ben-
efit of the doubt and thus was biased against them,
Adams would still not have a triable issue that her ter-
mination was motivated by her race. See Pafford v.
Herman, 148 F.3d 658, 666 (7th Cir. 1998) (finding sim-
ilar facts insufficient to raise an inference of intentional
discrimination). As we have said before, “[B]igotry, per se,
is not actionable. It is actionable only if it results in
injury to a plaintiff; there must be a real link between the
bigotry and an adverse employment action.” Gorence v.
Eagle Food Ctrs., Inc., 242 F.3d 759, 762 (7th Cir. 2001).
Here, there is no specific evidence linking Teal’s alleged
bigotry to Adams’s termination.
  That leaves Adams with the familiar burden-shifting
paradigm set forth in McDonnell Douglas v. Green, 411
U.S. 792 (1973). Under that test, plaintiffs must first
establish a prima facie case by demonstrating, among
other things, that a similarly situated person outside
the protected class was treated better. See, e.g., Bell v.
EPA, 232 F.3d 546, 550 (7th Cir. 2000). In disciplinary
situations, we have further interpreted this part of the
No. 02-1768                                               7

test as requiring a showing that two employees dealt
with the same supervisor, were subject to the same work-
place rules, and engaged in similar conduct, but nonethe-
less received disparate treatment for no apparent legiti-
mate reason. See Peele v. Country Mut. Ins. Co., 288
F.3d 319, 330 (7th Cir. 2002). The district court found
that Adams’s claim failed because she could not show
that any non-African-American employee was found guilty
of theft after an investigation and allowed to remain on
the job. We agree with this analysis.
  Adams argues on appeal that the district court should
have recognized the comparability of two other incidents,
one involving sexual harassment in which Wal-Mart
terminated an African-American employee (Ramey) but
not a white employee (Roy), and the other involving a
Caucasian employee (Angel) who admitted that she ate
another employee’s pudding but was not terminated. To
begin, these situations strike us as significantly different
from outright theft of another person’s money. Further-
more, Adams presents no evidence, affidavits, or deposi-
tion testimony from Ramey, Roy, or Angel to back up her
account of these incidents. Instead, we have only (once
again) Adams’s conclusory assertions about incidents
outside her personal knowledge. Drake, 134 F.3d at 887;
Russell, 51 F.3d at 68. Adams does not allege or show
that Teal supervised or made the decision to retain Roy
and fire Ramey. Adams also admitted in her deposition
that she did not know whether Angel was ever disciplined
for her misconduct. For these reasons, we agree with the
district court that Adams has failed to show that sim-
ilarly situated employees outside the protected class
were treated more favorably.
  It is also plain that Wal-Mart offered a legitimate,
non-discriminatory reason for terminating her: theft.
See Stalter v. Wal-Mart Stores, Inc., 195 F.3d 285, 289 (7th
Cir. 1999). It was up to Adams to produce evidence show-
8                                               No. 02-1768

ing that Wal-Mart did not genuinely believe that she
had lifted the $12.65. It is not enough for her to show that
the investigators might have made a mistake in their
conclusion. See Pitasi v. Gartner Group, Inc., 184 F.3d 709,
718 (7th Cir. 1999). So long as Teal honestly believed
Dabbs’s findings and the statements of Desjean and Wilson,
Adams’s claim cannot survive a motion for summary
judgment. See Kariotis v. Navistar Int’l Transp. Corp., 131
F.3d 672, 676 (7th Cir. 1997); Brill v. Lante Corp., 119 F.3d
1266, 1270 (7th Cir. 1997).
  Adams attacks Teal generally but otherwise gives us no
reason to disbelieve Wal-Mart’s stated reason for terminat-
ing her. It was Dabbs, not Teal, who found Adams guilty
of theft. Dabbs’s findings are supported by written state-
ments from Desjean and Wilson, and Adams does not
accuse them of lying or otherwise acting in bad faith. Apart
from her unsubstantiated allegations about Teal, there is
no evidence that Teal’s decision was impermissibly moti-
vated by race, or that the investigation was otherwise
tainted.


    B. False Imprisonment
  Finally, we turn to Adams’s false imprisonment claim.
Under Indiana law, false imprisonment is an intentional
tort that “consists of an unlawful restraint on one’s freedom
of movement against [her] will.” Delk v. Bd. of Comm’rs
of Delaware County, 503 N.E.2d 436, 439 (Ind. Ct. App.
1987). As far as we can tell, Indiana courts have never
addressed the precise situation presented here, perhaps
because the bulk of false imprisonment claims come in the
form of wrongful arrest claims against law enforcement
officers, where probable cause is the touchstone of the
inquiry, or in the shoplifting context, which is governed
by the Shoplifting Detention Act, Ind. Code § 35-33-6-2.
And while at least one Indiana court has applied the
No. 02-1768                                              9

Shoplifting Detention Act to an employee’s claim of false
imprisonment against her employer, see Dietz v. Finlay
Fine Jewelry Corp., 754 N.E.2d 958 (Ind. Ct. App. 2001),
that case arose out of an allegation that the employee
had granted an unauthorized discount to a customer and
so was more plausibly characterized as a shoplifting
incident than the alleged employee-on-employee theft
presented here.
  In many areas of law, however, Indiana courts follow the
Restatement (Second) of Torts, and so we believe that
it provides useful guidance to our inquiry. The Restate-
ment provides that the defendant must act “intending to
confine the other or a third person within boundaries
fixed by the actor.” RESTATEMENT (SECOND) OF TORTS § 35.
Similarly, where the defendant’s actions are unintentional,
a claim may not lie for “merely transitory or otherwise
harmless confinement.” Id. Here, we find it notable that
the Restatement tracks the Shoplifting Detention Act’s
requirement that a detention be “reasonable and last
only for a reasonable time.” Ind. Code § 35-33-6-2(b)(1);
see also Dietz, 754 N.E.2d at 968 (noting that the Act
creates a test of “reasonableness in manner and time”).
  In this case, Adams alleges that she was locked in an
office, which fact we assume to be true, given the posture
of the case. Oates v. Discovery Zone, 116 F.3d 1161, 1165
(7th Cir. 1997). The district court held that a restraint
of three to five minutes with no one present in the room
was not sufficient to make out a false imprisonment
claim. We agree, but not because we think Indiana has
a per se rule about three-minute confinements. This rec-
ord shows that the restraint was not merely brief, but
also that there is nothing to suggest that Wal-Mart
acted with the requisite intent. Even when we interpret
the evidence in the light most favorable to Adams, it
appears that her several-minute confinement was ac-
cidental. No one told Adams that she could not leave, and
10                                            No. 02-1768

Wal-Mart provided a reasonable explanation for having
left her alone in the office: so that she could draft her
written statement without distraction. On the latter point,
we believe that Wal-Mart has carried its burden of estab-
lishing justification for the brief detention. See Grooms
v. Fervida, 396 N.E.2d 405, 412 (Ind. Ct. App. 1979). With-
out more, Adams cannot establish a claim of false imprison-
ment under Indiana law.


                           III
  We conclude that the district court correctly found that
Wal-Mart was entitled to summary judgment on both
aspects of Adams’s case. We therefore AFFIRM the judg-
ment of the district court.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—4-7-03